Citation Nr: 1521647	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-00 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to status of J.P. as an adult dependent child of the Veteran for purposes of burial in a Department of Veterans Affairs national cemetery.


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to October 1949.  The appellant in this case is the Veteran's daughter, who is seeking entitlement to  burial of her deceased brother, J.P., in a national cemetery.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision from the Department of Veterans Affairs (VA) National Cemetery Administration.

In April 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the hearing, the appellant submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The appellant in this case is seeking entitlement to interment of her deceased brother's cremated remains at Bay Pines National cemetery, where their parents are also buried.

The relevant regulations provide that an unmarried adult child of a veteran may     be buried in a VA national cemetery if certain criteria are met.  Specifically, the evidence must show that the unmarried adult child became permanently physically or mentally disabled and incapable of self-support before reaching 21 years of age, or before reaching 23 years of age if pursuing a full-time course of instruction at an approved educational institution.  38 C.F.R. § 38.620(e).

Following a review of the record, the Board finds that the criteria for burial of the appellant's brother, J.P. have been met.  There is no dispute that the appellant's J.P. was the son of a veteran, nor is there any dispute that he was unmarried and totally disabled.  At issue is whether he was permanently disabled and incapable of self-support prior to age 21.

The record shows that prior to his death in December 2011, the appellant's brother suffered from myotonic muscular dystrophy.  The appellant has placed on onset of the disorder when J.P. was age 7, and the record shows that J.P. was impacted both physically and mentally.  In a January 2012 statement, a former treating physician of J.P. certified that the J.P. was permanently physically disabled prior to age 21 and permanently disabled thereafter.  The physician opined that J.P. was never capable of self-support and was cared for by his mother prior to her death (which preceded the death of J.P.).  Significantly, there is no contrary medical opinion evidence of record, and the totality of the evidence supports that physician's conclusions.

In this regard, the appellant has provided competent and credible lay testimony that J.P. was never capable of self-support.  In written statements and testimony before the Board, the appellant indicated that J.P. lived with their mother or parents for the duration of his lifetime, was not responsible for financial obligations, had learning and speech disabilities in addition to his physical limitations caused by his myotonic muscular dystrophy, and never graduated from high school nor received a GED.  Her testimony is supported by J.P.'s elementary through high school records, which show that J.P. was in speech therapy throughout elementary school (1971-1975), remedial reading in middle school (1975-1976), was enrolled in special education  in 1980, took classes such as adaptive physical education and home economics, missed a number of days from school, and was withdrawn from high school in 1982 after three years to participate in a special program at the community college.  

The appellant's testimony is further supported by a March 2011 private treatment record showing that J.P. lived with his mother until her death, subsequent to which his sisters cared for him, and a May 2004 private treatment record documenting a contemporaneous report of the onset of J.P.'s disorder at age 7, and noting speech involvement and "an element of learning disability."  Also relevant is an August 2011 vocational assessment documenting reports that J.P. was enrolled in special education classes as a child, did not graduate from high school or have a GED, and, while he was motivated, maintained a positive attitude, and was a "pleasure to work with" during the vocational assessment, he demonstrated an inability to understand and comprehend information verbally and needed assistance in finishing tasks.  He was assessed to have mild retardation. 

While the record does show that J.P. worked part-time for a period of 24 years, such evidence does not establish that he was capable of self-support.  Indeed, he lived with and was cared for by his mother or parents during that time, and it appears that his employment was marginal and or sheltered at best, and accommodated his disabilities in that he worked as a condominium gate guard during the night shift (when it was presumably not very busy), and was allowed to sit during his work shift.  In any event, the Board finds that evidence to be outweighed by the January 2012 physician's statement that J.P. and the competent and credible testimony of the appellant, who has first-hand knowledge of her brother's life and abilities, which cumulatively show that J.P. was permanently disabled and incapable of self-support prior to age 21.

Thus, the Board finds that the criteria for burial of the remains of the former Veteran's adult dependent son in a VA national cemetery have been met.  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. § 38.620 (2014).



ORDER

Entitlement to burial of the remains of J.P, the Veteran's adult dependent son, in a VA national cemetery is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


